Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 1 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25479




                    Exhibit 19
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment



         86'& &HQWUDO 'LVWULFW RI &DOLIRUQLD &DVH 1R FY&-&(




                                                                   Evidence Packet P.0418
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 2 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25480




                                                       Evidence Packet P.0419
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 3 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25481




                                                       Evidence Packet P.0420
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 4 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25482




                                                       Evidence Packet P.0421
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 5 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25483




                                                       Evidence Packet P.0422
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 6 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25484




                                                       Evidence Packet P.0423
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 7 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25485




                                                       Evidence Packet P.0424
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 8 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25486




                                                       Evidence Packet P.0425
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 9 of 20 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25487




                                                       Evidence Packet P.0426
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 10 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25488




                                                        Evidence Packet P.0427
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 11 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25489




                                                        Evidence Packet P.0428
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 12 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25490




                                                        Evidence Packet P.0429
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 13 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25491




                                                        Evidence Packet P.0430
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 14 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25492




                                                        Evidence Packet P.0431
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 15 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25493




                                                        Evidence Packet P.0432
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 16 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25494




                                                        Evidence Packet P.0433
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 17 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25495




                                                        Evidence Packet P.0434
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 18 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25496




                                                        Evidence Packet P.0435
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 19 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25497




                                                        Evidence Packet P.0436
Case 2:15-cv-05346-CJC-E Document 433-26 Filed 10/09/20 Page 20 of 20 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25498




                                                        Evidence Packet P.0437
